Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 3, 7-11, 14, 34-49 are pending in the current application.
2.	This application claims benefit of 62/385,610 09/09/2016.
Request for Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2021 has been entered.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on August 18, 2021 was filed after the mailing date of the Notice of Allowance on December 9, 2020 with the filing of an RCE on August 18, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The rejection of claims 1, 3, 7-9, 11, 34-37, under 35 U.S.C. 103 as being unpatentable over Maloney WO 2012148889 A1 in view of Patani  AND  Wermuth in further view of Nakamura AND Li was withdrawn in the Notice of Allowance of August 28, 2020.  As applicant’s representative pointed out in the arguments of July 22, 2020 in order to arrive at a compound of claim 1 starting from compound 24 not only would a pyridine have to be substituted for a phenyl .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	 Claims 1, 3, 7-11, 14, 34-49 are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625